 

 

 

j
j

|

Case 4:20-mc-02206 Document 3-1 Filed on 07/31/20 in TXSD Page 1 of 6

Pro Se | (Rev. 12/16) Complaint for a Civil Case

 

 

:
UNITED STATES DISTRICT COURT

for the

Southern District of Texas

Houston Division

Michael Palma

Plaintiffts)
(rite the full name of each plaintiff who is filing this complaint.
Ifthe names of all the plaintiffs cannot fit in the space above,
please write “see attached” in the space and attach an additional
page with the full list of names.)

-\V-

Harris County Appraisal District, Dedra Davis

Defendant(s)
(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list of names.)

Case No. 47 20MC 220 Vv
(to be filled in by the Clerk's Office)

Jury Trial: check one» [-] Yes [x] No

eee Oe eee ee eee ae a

hest Frerded

COMPLAINT FOR A CIVIL CASE

I. The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

needed.

Name

Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address

Michael-Francis Palma
5026 Autumn Forest
Houston Harris County
Texas 7709]
713-263-9937

mpalmal‘@gmail.com

Page | of 6
Case 4:20-mc-02206 Document 3-1 Filed on 07/31/20 in TXSD Page 2 of 6

Pro Se | (Rev. 12/16) Complaint for a Civil Case

B.

The Defendant(s)

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency. an organization, or a corporation. For an individual defendant.
include the person's job or title “ifknowns. Attach additional pages if needed.

Defendant No. |

Name Harris County Appraisal District via Roland Altinger
Job or Title fifknown) HCAD Chief Appraiser

Street Address 13013 Northwest Freeway

City and County Houston Harris County

State and Zip Code Texas 77040

Telephone Number

E-mail Address /if known)

Defendant No. 2

Name Dedra Davis

Job or Title if known) 270" State District Court Judge

Street Address Harris County Civil Courthouse, 201 Caroline. 13th Floor
City and County Houston Harris County

State and Zip Code Texas 77002

Telephone Number

E-mail Address rif knows)

Defendant No. 3
Name
Job or Title (ifknown)
Street Address
City and County
State and Zip Code
Telephone Number

E-mail Address (if known)

Defendant No. 4
Name
Job or Title (if known)
Street Address
Citv and County
State and Zip Code

Telephone Number

Page 2 of 6
 

Case 4:20-mc-02206 Document 3-1 Filed on 07/31/20 in TXSD Page 3 of 6
Pro Se | (Rev. 12/16) Complaint for a Civil Case

E-mail Address (if known)

I. Basis for Jurisdiction "
Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
parties. Under 28 U.S.C. §'1331, a case arising under the United States Constitution or federal laws or treaties
is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. Ina
diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

What is the basis for federal court jurisdiction? (check all that appl)

(Federal question [_] Diversity of citizenship
|

Fill out the paragraphs in this section that apply to this case.

A. If the Basis for J urisdiction Is a Federal Question
List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
are at issue in this case.

Fourth, Fifth and Fourteenth Amendments
and Section 1443: Title 28 United States Code.

B. If the Basis for Jurisdiction Is Diversity of Citizenship
1. The Plaintiff(s)
a. If the plaintiff is an individual
The plaintiff, same) . 1s acitizen of the

State of (name)

b. If the plaintiff is a corporation
The plaintiff, fname; . iS incorporated
under the laws of the State of name)

ii has its principal place of business in the State of (name;

(If more than one plaintiff is named in the complaint, attach an additional page providing the
same information for each additional plaintiff.)

bo

The Defendant(s)

a. If) the defendant is an individual

Page 3 of 6
Case 4:20-mc-02206 Document 3-1 Filed on 07/31/20 in TXSD Page 4 of 6

Pro Se | (Rev. 12/16) Comptaint for a Civil Case

 

Hi.

The defendant, name) .is acitizen of

the State of name) . Or isacitizen of

(foreign nation)

b. If the defendant is a corporation
The defendant, ame) . is incorporated under
the laws of the State of (name) , and has its

principal place of business in the State of (ame)
Or is incorporated under the laws of (foreign nation)

and has its principal place of business in (name)

(Uf more than one defendant is named in the complaint, attach an additional puge providing the
same information for each additional defendant.)

The Amount in Controversy

Kad

The amount in controversy—the amount the plaintiff claims the defendant owes or the amount at
stake~is more than $75,000, not counting interest and costs of court, because /explainy:

Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including
the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

1) Appraisal District failed to provide critical state constitutional list and statutory definition thereby falling
outside of its qualified constitutional and statutory guidelines.

2) State judge abused discretion by not producing the same list and definition in a findings of facts, violating due
process.

3) Additionally both state district and appellate court judges receive stipends from Harris County thereby having
the appearance of impropriety and partiality.

4) Failing to provide the above leads to an unreasonable seizure. deprivation of life, liberty and property without
due process, and other violations under Section 1983 Title 42.

Page 4 of 6
 

 

 

 

 

 

Case 4:20-mc-02206 Document 3-1 Filed on 07/31/20 in TXSD Page 5 of 6

Pro Se I (Rev. 12/16) Complaint for a Civil Case

 

IV.

=

|
Relief |

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or
punitive money damages.

Plaintiff is requesting that this Court, if the two defendants will not or refuse to provide the list or defintion
requested, certify two questions to the Texas Supreme Court:

1) Provide a list of properties that are "exempt as required" under Section I(b) Article 8 Texas Constitution with
the corollary of what properties are "exempt by law" under Section 11.01 of the Texas Tax Code.

2) Provide the definition of phrase of art "located in this state" under Sections 11.01 and 11.02 of the Texas Tax
Code.

Enclosed as an attachment is the Plaintiff's request for the Findings of Fact and Conclusions of law (FOFCOL)
Also tendered but not enclosed as an attachment is the notice of past due FOFCOL. As of this date there has
been no answer provided by the state court.

Without said relief Plaintiff is being denied due process thereby causing an unreasonable seizure and other rights
violations.

Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, | certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay. or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law: (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery: and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney
| agree to provide the Clerk’s Office with any changes to my address where case—related papers may be

served. I understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

Date of signing: 2/3 | oo
|
Signature of Plaintiff :
Printed Name of Plaintiff Michael Palma

B. For Attorneys

Date of signing: |

Page 5 of 6
Case 4:20-mc-02206 Document 3-1 Filed on 07/31/20 in TXSD Page 6 of 6
CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORMU

|

JS 44 (Rev. 09/19)

 

ba, Bhi Ml NEES is HEE NAT S vaisal District
Davis, Dedra

(b) County of Residence of First Listed Plaintiff Harris _
CENCEPT IN UUS. PLAINTIED CASES)

County of Residence of First Listed Defendant Harris
UN U.S. PLAINTIFE CASES ONLY)

UN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED,

NOTE

(c) Attorneys (firm Name. Address, and Telephone Number) Attorneys (/f Known)
Bobby Preisler, Legal Services Division HCAD, P. O. Box 920975

Houston, Texas 77292-0975 713-957-5284

 

 

Dedra Davis - none

 

II. BASIS OF JURISDICTION (Place an"

Ot US. Government
Plaintiff
12) US. Government

Defendant

M3

Federal Question

(E18. Government Not a Party)

34° Diversity

Undicate Citizenship of Parties in tent HI)

in One Box Only)

 

(For Diversity Cases Only)

 

in One Bax Only)
STR

Ii. CITIZENSHIP OF PRINCIPAL PARTIES (Pace an “V0 mn One Box for Plaintiff

and One Box for Defendant)

 

 

 

IV. NATURE OF SUIT (Place an “X™
(CONTRACT

 

 

PTF DEF PTF DEF
Ciuzen of This State OO} © 1 Incorporated or Principal Place 34 4
of Business In This State
Citizen of Another State 72 J 2 Incorporated and Principal Place V5 15
of Business In Another State
Citizen or Subject of a O 3 O 3. Foreign Nation Jo O6
Foreign Country
Click here for: Nature of Suit Code Deserptions

 

110 Insurance

120 Marine

130 Miller Act

140 Negotiable Instrument

150 Recovery of Overpayment
& Enforcement of Judgment

151 Medicare Act

152 Recovery of Defaulted
Student T.oans
(Excludes Veterans)

153 Recovery of Overpayment
of Veteran's Benefits

160 Stockholders’ Suits

190 Other Contract

195 Contract Product Liability

196 Franchise

JQ 000090

a

g000

 

O 210 Land Condemnation

PERSONAL INJURY

310 Airplane

1 315 Airplane Product
Liability

71 320 Assault. Libel &
Slander

J 330 Federal Employers”
Liability

7 340 Marine

© 345 Marine Product
Liability

350 Motor Vehicle

1 355 Motor Vehicle
Product Liability

360 Other Personal
Injury

@ 362 Personal Injury -

x 440 Other Civil Rights

 

PERSONAL INJURY

365 Personal Injury -
Product Liability

1 367 Health Care
Pharmaceutical
Personal Injury
Product Liability

(3 368 Asbestos Personal
Injury Product
Liability

7 625 Drug Related Seizure
of Property 21 USC 881
0 690 Other

(1 422 Appeal 28 USC 158
O 423 Withdrawal
28 USC 157

0 820 Copyrights

O 830 Patent

O 835 Patent - Abbreviated
New Drug Application

 

PERSONAL PROPERTY
O 370 Other Fraud
0 371 Troth in Lending
1 380 Other Personal
Property Damage
385 Property Damage
Product Liability

PRISONER PETITIONS

Habeas Corpus:

 

 

O 710 Fair Labor Standards
Act

© 720 Labor/Management
Relations

0 740 Railway Labor Act

0 751 Family and Medical
Leave Act

O 790 Other Labor Litigation

0 791 Employee Retirement

 

O 840 Trademark

O 861 HIA (1395ff)

© 862 Black Lung (923)

0 863 DIWC/DIWW (405(2))
O 864 SSID Title XVI

O 865 RSI (405(2))

TAX SUITS
O 870 Taxes (US. Plaintiff

 

 

 

 

 

 

0) 375 False Claims Act

1 376 Qui Tam (31 USC
372% a)}

CO) 400 State Reapportionment

O 410 Antitrust

7 430 Banks and Banking

TF 450 Commerce

460 Deportation

7 470 Racketeer Influenced and
Corrupt Organizations

480 Consumer Credit
(15 USC 1681 or 1692)

CO] 485 Telephone Consumer
Protection Act

490 Cable/Sat TV

117 850 Securities: Commodities.
Exchange

1 890 Other Statutory Actions

O 891 Agricultural Acts

0 893 Environmental Matters

 

 

11 220 Foreclosure C441 Voting 0 $463 Alien Detainee Income Security Act or Defendant) 0 895 Freedom of Information
7 230 Rent Lease & Ejectment 0) 442 Employment 0 510 Motions to Vacate © 871 IRS—Third Party Act
7} 240 Torts to Land 1 443 Housing/ Sentence 26 USC 7609 (1 896 Arbitration
1 245 Tort Product Liability Accommodations O 530 General ©1 899 Administrative Procedure
7 290 All Other Real Property © 445 Amer. w/Disabilities -]( 535 Death Penalty IMMIGRATION Act/Review or Appeal of
Employment Other; © 462 Naturalization Application Agency Decision
17 446 Amer. w/Disabilities -] J 540 Mandamus & Other | 465 Other Immigration © 950 Constitutionality of
Other O 550 Civil Rights Actions State Statutes
D448 Education 0) 555 Prison Condition
560 Civil Detainee -
Conditions of
Confinement
V. ORIGIN (Place an (Vin One Box Only)
J 1. Original 2K2 Removed trom 1 3° Remanded from 4 Reinstated or © 5 Transferred from © 6 Multidistrict 7 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File

 

Cite the U.S. Civil

Statute under which you are filing (Do not cite jurisdictional statutes unless diversity)

 

 

 

 

 

 

Section 1983

Brief description o

State judge ab

Title 42 United States Code

f cause:
used discretion by not producing critical list and definition in a findings of facts, violating due process

 

VI. CAUSE OF ACTION

 

 

 

 

 

 

 

 

 

VII. REQUESTED IN [7 CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P 0.00 JURY DEMAND: JYes WNo
VIlil. RELATED CASE(S)
IF ANY See GE DOCKET NUMBER
DATE 2090 / SIGNATURE “7 AP? ~
"FOR OFFICE USE 2 3 f oe
RECEIPT # AMOUNT APPLYING [FP JUDGE MAG. JUDGE
